Case 4:18-cr-00346-DCN Document1 Filed 11/15/18 Page 1 of 9

BART M. DAVIS, IDAHO STATE BAR NO. 2696

UNITED STATES ATTORNEY

JOSHUA D. HURWIT, IDAHO STATE BAR NO. 9527

RAYMOND E. PATRICCO, DISTRICT OF COLUMBIA BAR NO. 454792
ASSISTANTS UNITED STATES ATTORNEY

 

 

 

 

DISTRICT OF IDAHO
WASHINGTON GROUP PLAZA IV, SUITE 600
800 EAST PARK BOULEVARD
BOISE, IDAHO 83712-7788
TELEPHONE: (208) 334-1211 U.S, COURTS
FACSIMILE: (208) 334-1413 NOV 15 2018
Revd Filed Time.
STEPHEN WL KENYON
CLERK, DISTFUCT OF IDAHO
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF IDAHO
GH bb- uo. G-EDCN
UNITED STATES OF AMERICA, Case No.
Plaintiff, INDICTMENT
VS, 18 U.S.C. § 981(a)(1)(C)
18 U.S.C. § 982(a)(2)(A)
DAVID HANSEN, 18 U.S.C. § 1343
26 U.S.C, § 7206(2)
Defendant. 28 U.S.C. § 2461
The Grand Jury charges:
GENERAL ALLEGATIONS

 

1. At all times relevant to the Indictment, the Defendant, DAVID HANSEN, was the
Chief Executive Officer and majority owner of Yellowstone Partners, LLC, an investment

management firm headquartered in Idaho Falls, Idaho.

INDICTMENT - 1
Case 4:18-cr-00346-DCN Document1 Filed 11/15/18 Page 2 of 9

2. Clients of Yellowstone Partners entrusted their monies to Yellowstone Partners to
invest and manage on their behalf. In exchange, Yellowstone Partners earned fees for its
services.

3. Yellowstone Partners’ fees were set forth in management agreements between
Yellowstone Partners and its clients.

4. Yellowstone Partners’ clicnts’ monies were kept in accounts at third party
custodian financial institutions (each a “Third Party Custodian”). Yellowstone Partners directed
how the monies in the client accounts were invested and how they were disbursed. This included
submitting billing requests to the Third Party Custodian to take fees from client accounts and to
deposit them into Yellowstone Partners’ own accounts,

5. Yellowstone Partners had a process for submitting client billing requests to Third
Party Custodians. Outside of this process, the Defendant personally submitted or directed certain
employees of Yellowstone Partners to submit client billing requests to Third Party Custodians.

COUNTS ONE THROUGH SEVENTEEN

Wire Fraud
18 U.S.C. § 1343

6. The allegations set forth in Paragraphs 1 through 5 are hereby realleged as if fully
set forth herein.

7. From an unknown date, but at least starting in August of 2008, until April of
2016, in the District of Idaho, the Defendant, DAVID HANSEN, knowingly devised,
participated in, and intended to devise a scheme to defraud, as to material matters, clients of
Yellowstone Partners, LLC, and to obtain money and property belonging to the clients by means
of materially false and fraudulent pretenses, representations, and promises, and to misappropriate

without authority money and property belonging to individual clients.

INDICTMENT - 2
Case 4:18-cr-00346-DCN Document1 Filed 11/15/18 Page 3 of 9

Manner and Means

8. In order to further the objects and goals of the scheme, the Defendant used the
following manner and means, among others:

9, The Defendant personally submitted fraudulent billing requests, via email, to a
Third Party Custodian, R.J., resulting in the transfer to himself and Yellowstone Partners of
client funds to which neither the Defendant nor Yellowstone Partners were entitled.

10. HANSEN directed Yellowstone Partners employees, including C.H., to submit
fraudulent billing requests, via email, to a Third Party Custodian, R.J., resulting in the transfer to
himself and Yellowstone Partners of client funds to which neither the Defendant nor
Yellowstone Partners were entitled.

11. — It was part of the Defendant’s scheme to lie to clients who questioned the
Defendant and Yellowstone Partners about overbillings in their accounts by, among other things,
blaming the fraudulent billings on errors either internal to Yellowstone Partners or on errors
committed by Third Party Custodian R.J.

Executions of the Scheme

12. On or about the respective dates below, in the District of Idaho and elsewhere, the
Defendant, for the purpose of executing the scheme described above, caused to be transmitted by
means of wire communication in interstate commerce the signals and sounds described below,

each transmission constituting a separate count of this Indictment:

 

 

COUNT DATE DESCRIPTION OF WIRE
1 Aug. 25, 2008 | Fee request email from DAVID
HANSEN to R.J., attaching “Aug25.xls”
spreadsheet

 

 

 

 

 

INDICTMENT - 3
Case 4:18-cr-00346-DCN Document1 Filed 11/15/18 Page 4 of 9

 

Sep. 23, 2010

Fee request email from DAVID
HANSEN to R.J., attaching
“Septfees.xlsx” spreadsheet

 

Feb. 9, 2011

Fee request email from DAVID
HANSEN to B.J., attaching
“advisoryieesfeb.xlsx” spreadsheet

 

Mar. 16, 2011

Fee request email from C.H. to R.J. with
subject line “Origination Fee and Don
Wiscomb REVERSALS”

 

May 25, 2011

Fee request email from C.H. to R.J.,
attaching “Advisory Fees
5.25.20] 1.xlsx” spreadsheet

 

Aug. 15, 2011

Fee request email from DAVID
HANSEN to R.J., attaching
“advisoryfeesaug.xlsx” spreadsheet

 

Sep. 1, 2011

Fee request email from C.H. to R.J.,
attaching “Advisory Fees 9.1.2011.xlsx”
spreadsheet

 

July 25, 2012

Fee request email from DAVID
HANSEN to R.J_, attaching
“july201 2fees.xlsx” spreadsheet

 

May 15, 2013

Fee request email from C.H1. to RJ.,
attaching ‘5.15.2013 e-mailed in.xlsx”
spreadsheet

 

10

May 28, 2013

Fee request email from C.H. to R.J.. with
subject line “Origination fee”

 

li

June 19, 2013

Fee request email from DAVID
HANSEN to R.J., attaching
“‘June2013fees.xlsx” spreadsheet

 

12

Aug. 29, 2013

Fee request email from C.H. to R.J. with
subject line “Originations”

 

13

 

 

Dec. 11, 2013

 

Fee request email from DAVID
HANSEN to R.J., attaching
“decl 1201 3fees.xlsx” spreadsheet

 

INDICTMENT - 4

 
Case 4:18-cr-00346-DCN Document1 Filed 11/15/18 Page 5 of 9

 

14

June 17, 2014

Fee request email from DAVID
HANSEN to R.J., attaching
“yune2014fees.xlsx” spreadsheet

 

15

Oct. 27, 2014

Fee request email from C.H. to R.J.,
attaching “10.27.2014.xlsx” spreadsheet

 

16

Apr. 8, 2015

Fee request email from DAVID
HANSEN to R.J., aftaching
“April72015.xlsx” spreadsheet

 

17

 

 

Mar. 16, 2016

 

Fee request email from DAVID
HANSEN to R.J_, attaching
“March162016.xlsx” spreadsheet

 

All in violation of Title 18, United States Code, Section 1343.

Aiding and Assisting in the Preparation and Presentation of a False and Fraudulent

COUNT EIGHTEEN

Return, Statement, or Other Document

26 U.S.C. § 7206(2)

On or about September 16, 2013, in the District of Idaho, the Defendant, DAVID

HANSEN, a resident of Idaho Falls, Idaho, did willfully aid and assist in, and procure, counsel,
and advise the preparation and presentation to the Internal Revenue Service, of a U.S. Return of
Partnership Income, Form 1065, of Yellowstone Partners, LLC, for the calendar year 2012. The
return was false and fraudulent as to a material matter, in that it stated on Line LA that the
amount of Yellowstone Partners, LLC’s pross receipts or sales was $5,958,787.00, whereas, as

the Defendant then and there knew, the amount of Yellowstone Partners, LLC’s gross receipts

and sales for calendar year 2012 was significantly greater.

In violation of Title 26, United States Code, Section 7206(2).

INDICTMENT - 5

 
Case 4:18-cr-00346-DCN Document1 Filed 11/15/18 Page 6 of 9

COUNT NINETEEN

Aiding and Assisting in the Preparation and Presentation of a False and Fraudulent
Return, Statement, or Other Document

26 U.S.C. § 7206(2)

On or about October 15, 2013, in the District of Idaho, the Defendant, DAVID
HANSEN, a resident of Idaho Falls, Idaho, did willfully aid and assist in, and procure, counsel,
and advise the preparation and presentation to the Internal Revenue Service, of his joint U.S.
Individual] Income Tax Return, Form 1040, for the calendar year 2012, The return was false and
fraudulent as to a material matter, in that it stated on Line 17 that partnership income was
$877,390.00, whereas, as the Defendant then and there knew, partnership income for calendar
year 2012 was significantly preaiter.

In violation of Title 26, United States Code, Section 7206(2).

COUNT TWENTY

Aiding and Assisting in the Preparation and Presentation of a False and Fraudulent
Return, Statement, or Other Document

26 U.S.C. § 7206(2)

On or about October 15, 2013, in the District of Idaho, the Defendant, DAVID
HANSEN, a resident of Idaho Falls, Idaho, did willfully aid and assist in, and procure, counsel,
and advise the preparation and presentation to the Internal Revenue Service, of his joint U.S.
Individual Income Tax Return, Form 1040, for the calendar year 2012. The return was false and
fraudulent as to a material matter, in that it stated on Line 22 that total income was
$1,610,780.00, whereas, as the Defendant then and there knew, total income for calendar year
2012 was significantly greater.

In violation of Title 26, United States Code, Section 7206(2).

INDICTMENT - 6
Case 4:18-cr-00346-DCN Document1 Filed 11/15/18 Page 7 of 9

COUNT TWENTY-ONE

Aiding and Assisting in the Preparation and Presentation of a False and Fraudulent
Return, Statement, or Other Document

26 U.S.C. § 7206(2)

On or about August 28, 2014, in the District of Idaho, the Defendant, DAVID HANSEN,
a resident of Idaho Falls, Idaho, did willfully aid and assist in, and procure, counsel, and advise
the preparation and presentation to the Internal Revenue Service, of a U.S. Return of Partnership
Income, Form 1065, of Yellowstone Partners, LLC for the calendar year 2013. The return was
false and fraudulent as to a material matter, in that it stated on Line [A that the amount of
Yellowstone Partners, LLC’s gross receipts or sales was $6,903,718.00, whereas, as the
Defendant then and there knew, the amount of Yellowstone Partners, LLC’s gross receipts and
sales for calendar year 2012 was significantly greater.

In violation of Title 26, United States Code, Section 7206(2).

COUNT TWENTY-TWO

Aiding and Assisting in the Preparation and Presentation of a False and Fraudulent
Return, Statement, or Other Document

26 U.S.C. § 7206(2)

On or about September 3, 2014, in the District of Idaho, the Defendant, DAVID
HANSEN, a resident of Idaho Falls, Idaho, did willfully aid and assist in, and procure, counsel,
and advise the preparation and presentation to the Internal Revenue Service, of his joint U.S.
Individual Income Tax Return, Form 1040, for the calendar year 2013. The return was false and
fraudulent as to a material matter, in that it stated on Line 17 that partnership income was
$441,378.00, whereas, as the Defendant then and there knew, partnership income for calendar

year 2013 was significantly greater.

INDICTMENT - 7
Case 4:18-cr-00346-DCN Document1 Filed 11/15/18 Page 8 of 9

In violation of Title 26, United States Code, Section 7206(2).
COUNT TWENTY-THREE

Aiding and Assisting in the Preparation and Presentation of a False and Fraudulent
Return, Statement, or Other Document

26 U.S.C. § 7206(2)

On or about September 3, 2014, in the District of Idaho, the Defendant, DAVID
HANSEN, a resident of Idaho Falls, Idaho, did willfully aid and assist in, and procure, counsel,
and advise the preparation and presentation to the Internal Revenue Service, of his joint U.S.
Individual Income Tax Return, Form 1040, for the calendar year 2013. The return was false and
fraudulent as to a materia! matter, in that it stated on Line 22 that total income was $787,733.00,
whereas, as the Defendant then and there knew, total income for calendar year 2013 was
significantly greater.

In violation of Title 26, United States Code, Section 7206(2).

CRIMINAL FORFEITURE ALLEGATION
Wire Fraud Forfeiture
18 U.S.C. §§ 981(a)(1)(C) and 982(a)(2)(A); 28 U.S.C. § 2461

Upon conviction of the offenses alleged in Counts One through Sixteen of this
Indictment, in violation of 18 U.S.C. § 1343, the Defendant, DAVID HANSEN, shal! forfeit to
the United States any and all property, real and personal, tangible and intangible, consisting or
derived from any proceeds the said defendant obtained directly or indirectly as a result of the
foregoing offenses. The property to be forfeited includes, but is not limited to, the following:

1. Unrecovered Cash Proceeds and/or Facilitating Property. The defendant obtained
and controlled unrecovered proceeds of the offense of conviction, or property derived from or

traceable to such proceeds, and property the defendant used to facilitate the offense, but based

INDICTMENT -8
Case 4:18-cr-00346-DCN Document1 Filed 11/15/18 Page 9 of 9

upon actions of the defendant, the property was transferred, diminished, comingled, or is
otherwise unavailable. The defendant obtained and controlled at least $9,448,941 .00 in
unrecovered forfeitable property.

2, Substitute Assets. Pursuant to 21 U.S.C. § 853(p) and other applicable statutes,
the government will seek forfeiture of substitute assets, “or any other property of the defendant”

up to the value of the defendant’s assets subject to forfeiture. The government will do so when

the property subject to forfeiture cannot be forfeited for one or more of the following reasons:

a. Cannot be located upon the exercise of due diligence;

b. Has been transferred or sold to, or deposited with, a third person;

C. Has been placed beyond the jurisdiction of the court;

d. Has been substantially diminished in value; or

€. Has been commingled with other property which cannot be subdivided
without difficulty.

Dated this __/ 7 day of November, 2018

A TRUE BILL

és/ {signature on reverse]

 

Forepeison

BART M. DAVIS
United States Attorney

‘Y (ho

foshya D. Hurwit’ ~

Raymond E. Patricco
Assistants United States Attorney

INDICTMENT - 9
